But two reasons are advanced for the granting of a rehearing. One relates to the admission in evidence of a bottle of strychnine similar to the one in which was strychnine purchased by appellant a very short time prior to the death of her husband. We cannot bring ourselves to believe that material error, if any, was committed in admitting in evidence this bottle. The finding of said bottle in the unusual place where same was discovered, shortly after the alleged poisoning and near the same of appellant where the poison was taken, would have criminative force. While the bottle itself was not *Page 430 
that which killed, it was the container of the deadly agent and would be apparently admissible for as many reasons as would the pistol, in a proper case, with which deceased was shot. Sanchez v. State, 67 Tex.Crim. Rep., 149 S.W. Rep., 124; Collins v. State, 77 Tex.Crim. Rep., 178 S.W. Rep., 345; McBrayer v. State, 34 S.W. Rep., 114; Jackson v. State, 48 Tex. Crim. 650. See, also Canon v. State, 59 Tex.Crim. Rep.. Appellant received the lowest punishment for the crime of murder. It being alleged that the murder was committed by poisoning, she could have been convicted of no lower degree of homicide. We have held in a case where the accused received the lowest penalty that the exhibition in evidence even of the bloody garments of the deceased was not such error as would call for a reversal. Long v. State, 48 Tex.Crim. Rep..
We have again reviewed the record in the light of the other complaint made by appellant, which is, that the sheriff of a county other than that of the prosecution was asked to take charge of the jury for a short time. The exhaustive brief in support of the motion cites many authorities which discuss the question of improper communication with a jury and the policy of the courts to decline to speculate as to the effect of such communication where the proof shows same to have taken place. We cannot see the relevancy of such authorities to the question involved. There was no communication between said sheriff and the jury during the short time he was in charge of them. The fact of communication was wholly negatived. We regret our inability to agree with the contentions and the motion must be overruled.
The motion for rehearing is denied.
Overruled.